DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This office action is issued in response to the reply filed on September 13, 2021. Claims 1, 4-7, and 10-15 are pending. Claims 1, 4-7, 10-11, and 15 are under consideration in the instant office action. Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Claims 2-3 and 8-9 are cancelled.  
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on January 24, 2020 and October 02, 2020 are noted and the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the references. Signed copies are attached herein.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/144,890, filed on February 04, 2015.
Election/Restriction
Applicant's election with traverse of Group I (claims 1, 4-7, 10-11, and 15) in the reply filed on September 13, 2021 is acknowledged. Additionally Applicant’s election of the species as set forth below in the reply filed on September 13, 2021 is also acknowledged.

    PNG
    media_image1.png
    249
    973
    media_image1.png
    Greyscale

The traversal is on the ground(s) that it is believed that the requirement to restrict the invention is improper. The claims are sufficiently related that their respective classes would be thoroughly cross-referenced, and many of the same classes would be searched regardless of which group of claims was elected. The Group I claims are directed to solid pharmaceutical compositions comprising a compound according to formula I. The Group II claims, meanwhile, are directed to a process for preparing a solid pharmaceutical composition comprising ARN-509. Thus all of the claims require that a search be made for solid pharmaceutical compositions which include ARN-509. Additionally applicant argues that because the Examiner has not shown any serious burden if examination of all the claims is conducted and the claims cover closely related subject matter, Applicants respectfully request the Examiner reconsider and withdraw the restriction requirement. With regard to the species election applicant argues that it is believed that the prior art searching for the respective species will significantly overlap.
This is not found persuasive because the inventions are categorized under different CPC categories. Furthermore, searching for the composition may not result in the process such as in the non-patent literature. Hence, the examiner indeed showed search and examiner burden. With regard to the species election requirement the examiner indicated that the species are independent or distinct because the species differ with respect to structure, property, function, and/or mechanism of action. In addition, these species are not obvious variants of each other based on the current record. 
.
Claim Objections
Claims 4-7, 10-11, and 15 are objected to because of the following informalities:  The term “Claim” in the claim recitations is capitalized in the middle of a sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 4-7, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable Grahek et al. (US 2012/0088774, IDS reference), Joseph et al. (US Patent No 9617602, IDS reference), Vasconcelos et al. (WO 2009/108077), and Lorenz et al. (US 20140100256, IDS reference) and as evidenced by Chen et al. (US 2021/0017148).
Note: The evidentiary reference Chen et al. (US 2021/0017148) is solely provided to prove that ARN-509 a poorly water soluble drug. Chen et al. teach that ARN-509 is a poorly water-soluble drug and belongs to BCS II (low solubility and high permeability). Higher solubility is beneficial to improve drug's in vivo absorption and bioavailability, thus improving drug efficacy. In addition, drug dose reduction without affecting efficacy is possible due to higher solubility, thereby reducing the drug's side effects and improving drug safety (paragraph 45).
Applicant Claims

Applicant claims a solid pharmaceutical composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Grahek et al. teach an adsorbate comprising an active pharmaceutical ingredient (API) being practically insoluble in water associated with a particulate and/or porous carrier, wherein  The adsorbate according to claim 1 wherein the API is in amorphous form (see claim 2). The adsorbate according to claim 1 wherein the API is in amorphous form (see claim 4). The adsorbate according to claim 1, wherein the amount of the API in the adsorbate is in the range of 0.01 to 40 wt.-% (see claim 5). The dosage form according to claim 7, wherein the amount of the adsorbate in the pharmaceutical composition is in the range of 1 to 95 wt. % (see claim 8). The carrier according to the present invention is a particulate and/or porous carrier, which means that this carrier has an outer and/or inner surface onto which the API can be adsorbed. Furthermore, the carrier according to the present invention does not essentially change its morphology during the adsorbtion of the API. Preferably, the carrier is an inorganic carrier, preferably silicon dioxide and more preferably colloidal silicon dioxide or porous silica. The porous silica preferably has the porosity as defined below (paragraph 0018). With respect to the present invention, all APIs that are practically insoluble in water can be used. For instance, the API can be selected from the group consisting of proteins, peptides, nucleotides, anti-obesity drugs, nutraceuticals, corticosteroids, elastase inhibitors, anti-fungals, oncology therapies, anti-emetics, analgesics, cardiovascular agents, anti-inflammatory agents, anthelmintics, anti-arrhythmic agents, antibiotics, anticoagulants, antidepressants, antidiabetic agents, antiepileptics, antihistamines, antihypertensive agents, antimuscarinic agents, antimycobacterial agents, antineoplastic agents, antiretroviral drugs from the protease inhibitor class, immunosuppressants, antithyroid agents, antiviral agents, anxiolytics, sedatives, astringents, beta-adrenoreceptor blocking agents, blood products and substitutes, cardiac inotropic agents, contrast media, corticosteroids, cough suppressants, diagnostic agents, diagnostic imaging agents, diuretics,  Additionally, the adsorbates according to the present invention may contain water soluble agents. These water soluble agents are soluble in the solvent used for the preparation of the adsorbates according to the present invention. Preferred water soluble agents are propylene glycol, triethyl citrate, polysorbates and polyethylene glycol 400 (see paragraph 0048). 
The adsorbate according to any of the preceding items wherein the carrier is silicon dioxide, preferably in the form of colloidal silicon dioxide or porous silica. The adsorbate according to any of the preceding items wherein the amount of API in the adsorbate is in the range of 0.01 to 40 wt.-%, preferably in the range of 0.1 to 30 wt.-%, more preferably in the range of 1 to 30 wt.-%, and even more preferably in the range of 10 to 30 wt.-% (respectively in % by weight relative to the whole adsorbate). The adsorbate according to any of the preceding items wherein the adsorbate further contains one or more substances selected from the group consisting of water soluble agents, preferably the water soluble agents are selected from the group consisting of propylene glycol, triethyl citrate, polyethylene glycol 400, and polysorbate. Preferably, the adsorbate only contains the carrier, the API and said water soluble agent(s). This means that the adsorbate is prepared by using the carrier, solvent, API and the water soluble agent(s). Further preferred, the adsorbate contains only one water soluble agent, preferably one water soluble agent selected from the group consisting of propylene glycol, triethyl citrate, polyethylene glycol 400, and polysorbate. Even further preferred the amount of water soluble agent(s) that is used for preparing the adsorbate is less than 50 wt.-%, further preferred 30 wt.-% or less based on the amount of API that is used for preparing the adsorbate (see paragraph 0023). A dosage form according to the present invention can be any pharmaceutically suitable dosage form, preferably in a solid form, including tablets, capsules (soft or hard capsules), caplets, lozenges, and sachets. A dosage form according to the present invention is preferably in the form of a tablet. Furthermore the dosage form can comprise a coating. Suitable coatings are known in the art, e.g. film coatings, usually applied for colouring purposes. Furthermore, the dosage form can be a floating dosage form (FDF) (see paragraph 0064). The present invention furthermore relates to a process for the preparation of a dosage form according to the invention comprising the steps of: a) providing a mixture of the adsorbate according to the invention and the excipient/-s, b) fine-milling of the mixture of step (a) and preferably mixing the fine milled mixture of step (a) with excipients, preferably with excipients as defined in item (7), or co-milling or fine dispersing of the mixture of step (a) with excipients, preferably with excipients as defined in item (7), preferably in an impact-mill, c) formulation of the mixture of step (b) into a dosage form. For step (c), preferably a dry granulation process is used. In case of formulations with a concentration of adsorbate of 20% (wt./wt.) or less (amount of adsorbate per amount of dosage form), preferably direct compression is employed. If concentration of adsorbate is more than 20% preferably a dry granulation process is employed (see paragraph 0060). The carrier according to the present invention is a particulate and/or porous carrier, which means that this carrier has an outer and/or inner surface onto which the API can be adsorbed. Furthermore, the carrier according to the present invention does not essentially change its morphology during the adsorbtion of the API. Preferably, the carrier is an inorganic carrier, preferably silicon dioxide and more preferably colloidal silicon dioxide or porous silica. The porous silica preferably has the porosity as defined below (paragraph 18). The adsorbate according to any of the preceding items wherein the carrier is silicon dioxide, preferably in the form of colloidal silicon dioxide or porous silica. (5) The adsorbate according to any of the preceding items wherein the amount of API in the adsorbate is in the range of 0.01 to 40 wt.-%, preferably in the range of 0.1 to 30 wt.-%, more preferably in the range of 1 to 30 wt.-%, and even more preferably in the range of 10 to 30 wt.-% (respectively in % by weight relative to the whole adsorbate). (6) The adsorbate according to any of the preceding items wherein the adsorbate further contains one or more substances selected from the group consisting of water soluble agents, preferably the water soluble agents are selected from the group consisting of propylene glycol, triethyl citrate, polyethylene glycol 400, and polysorbate. Preferably, the adsorbate only contains the carrier, the API and said water soluble agent(s). This means that the adsorbate is prepared by using the carrier, solvent, API and the water soluble agent(s). Further preferred, the adsorbate contains only one water soluble agent, preferably one water soluble agent selected from the group consisting of propylene glycol, triethyl citrate, polyethylene glycol 400, and polysorbate. Even further preferred the amount of water soluble agent(s) that is used for preparing the adsorbate is less than 50 wt.-%, further preferred 30 wt.-% or less based on the amount of API that is used for preparing the adsorbate. (7) A dosage form comprising the adsorbate according to any of items (1)-(6). (8) The dosage form according to item (7) wherein the pharmaceutical composition/dosage form contains at least one excipient, preferably the excipient is selected from the group consisting of diluents, binders, fillers, disintegrants, lubricants, controlled release (CR) agents, sweeteners, glidants, flavourings and colouring agents; the fillers are selected from the group consisting of different grades of starches, such as maize starch, potato starch, rice starch, wheat starch, pregelatinized starch, fully pregelatinized colloidal silica, hydrophobic colloidal silica and magnesium trisilicate, such as talc; particularly preferably the glidants are selected from the group consisting of colloidal silica and hydrophobic colloidal 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Grahek et al. does not specifically teach ARN-509. This deficiency is cured by the teachings of Joseph et al.
Joseph et al. teach modified androgen receptor polypeptides that are resistant to inhibition by an androgen receptor inhibitor. Described herein are compositions, combinations, and kits containing the modified androgen receptor polypeptides and methods of using the modified androgen receptor polypeptides. Also described herein are methods of using the modified androgen receptor polypeptides as screening agents for the identification and design of third-generation androgen receptor modulators. Also described herein are third-generation androgen receptor modulators that inhibit the activity of the modified androgen receptor polypeptides. Also described are pharmaceutical compositions and medicaments that include the compounds described herein, as well as methods of using such androgen receptor modulators, alone and in combination with other compounds, for treating diseases or conditions, including cancers, ARN-509, enzalutamide (MDV3100) or RD162. In some embodiments, a second-generation AR antagonist, such as, for example, ARN-509, enzalutamide (MDV3100) or RD162 exhibits agonist activity toward the modified AR. ARN-509 is a synthetic thiohydantoin compound discovered using structure-activity relationship (SAR)-guided medicinal chemistry to identify nonsteroidal anti-androgens that retain full antagonist activity in the setting of increased AR expression. ARN-509 exhibits anti-tumor activity in castration-sensitive and resistant xenograft models of prostate cancer and anti-androgenic effects in dogs that phenocopy castration (column 15, lines 56-63). A pharmaceutical composition, as used herein, refers to a mixture of a the third-generation AR inhibitor or a pharmaceutically acceptable salt thereof, with other chemical components (i.e. pharmaceutically acceptable inactive ingredients), such as carriers, excipients, binders, filling agents, suspending agents, flavoring agents, sweetening agents, disintegrating agents, dispersing agents, surfactants, lubricants, colorants, diluents, solubilizers, moistening agents, plasticizers, stabilizers, penetration enhancers, wetting agents, anti-foaming agents, antioxidants, preservatives, or one or more combination thereof. The pharmaceutical composition facilitates administration of the compound to a subject, such as a mammal (column 41, lines 47-59). In some embodiments, a third-generation AR inhibitor compound identified using the methods provided herein is administered topically. In such embodiments, a third-generation AR inhibitor compound identified using the methods provided herein is formulated Such pharmaceutical compounds can contain solubilizers, stabilizers, tonicity enhancing agents, buffers and preservatives. In one aspect, the anti-androgen compound identified using the methods provided herein is administered topically to the skin (column 45, lines 50-62). In some embodiments, the first- or second-generation androgen receptor antagonist inhibits a wild-type androgen receptor polypeptide by competitive antagonism. In some embodiments, the second-generation androgen receptor antagonist is selected from among ARN-509, enzalutamide (MDV3100), and RD162.

Grahek et al. do not teach PEG-6000 as an excipient. This deficiency is cured by the teachings of Vasconcelos.
Vasconcelos teach a pharmaceutical composition containing a solid dis persion of a poorly soluble active pharmaceutical ingredient, an amor phous carrier and a surfactant (see abstract). Vasconcelos teaches according to one aspect of the present invention, there is provided a solid oral dosage form of a poorly soluble active pharmaceutical ingredient (API), the oral dosage form comprising a solid dispersion of a poorly soluble API, an amorphous carrier and a surfactant, wherein the amount of surfactant is from 0.5 to 30 % of the total weight of the solid dispersion and at least part of the API is in an amorphous form (see pages 2-3). Preferably the amount of surfactant in the solid dispersion is from 0.5 % to less than 30%, more preferably less than 10%, still more preferably from 2% to 24%, yet more preferably from 2% to 16 %, more preferably still from 2% to 10%, and most preferably from 4 to 8% of the total weight of the solid dispersion. Suitable surfactants include inulin (inutec), mono-, di- and triglycerides of sodium lauryl sulphate and polysorbates. Preferably the surfactant is a polysorbate, more preferably polysorbate 80. The surfactant polysorbate is also known by its commercial name Tween. Thus preferably the surfactant is Tween 80, or T80. Alternatively the surfactant is sodium lauryl sulphate (see page 5). APIs typically suited to the formulation of the invention are those classed in Biopharmaceutics Classification System (BCS) class II. A BCS class II (sometimes referred to as Case II) drug is characterized by being poorly soluble and having high permeability. A poorly soluble API is defined as an API that, in its highest dosage administrable to humans, is not soluble in 250 ml of water-based buffers with a pH between 1-7.5. A drug is considered to have high permeability when the extent of its absorption in humans is determined to be > 90% of an administered dose, based on mass-balance or in comparison to an intravenous reference dose (see pages 5-6). Preferably the amorphous carrier is a polyethylene glycol having a molecular mass from 3000 to 20 000 g/mol, even more preferably from 4000 to 10 000 g/mol. Most preferably PEG has a molecular mass of 6000 g/mol (see page 8).
Grahek et al. do not teach Tween-80 (polysorbate-80) and magnesium aluminosilicate as an excipients. These deficiencies are cured by the teachings of Lorenz et al.
Lorenz et al. teach a formulations of enzalutamide and their use for treating hyperproliferative disorders (see abstract). Enzalutamide is used as an agent for treating castration-resistant prostate cancer. Enzalutamide is provided commercially as a soft capsule (brand name "XTANDI.RTM.") filled with a liquid comprising 40 mg of enzalutamide per one a suitable single tablet of reasonable size comprising the prescribed amount of enzalutamide and having suitable and advantageous solubility and/or dissolution stability and absorption would be advantageous as a suitable alternative to soft capsules (paragraph 0005). In some embodiments, compositions provide in an aqueous use environment a enzalutamide concentration versus time Area Under The Curve (AUC.sub.90), for any period of at least 90 minutes between the time of introduction into the use environment and about 270 minutes following introduction to the use environment, that is at least 2-fold the AUC.sub.90 of a control composition comprising an equivalent quantity of undispersed crystalline enzalutamide. In some embodiments, the compositions provide in an aqueous use environment a concentration versus time AUC.sub.90, for any period of at least 90 minutes between the time of introduction into the use environment and about 270 minutes following introduction to the use environment, that is at least about 5-fold, in some embodiments at least about 10-fold, that of a control composition as described above. Such large enhancements in aqueous concentration versus time AUC.sub.90 values are surprising given the extremely low aqueous solubility and hydrophobicity of enzalutamide (paragraph 0039). A pharmaceutical composition comprising a solid dispersion containing enzalutamide and a polymer, wherein the polymer is 0.5 to 7 parts by weight, with respect to 1 part by weight of the enzalutamide (see claim 1). The pharmaceutical composition according to claim 1, wherein enzalutamide is an amorphous state (see claim 2). The surfactants may comprise up to 5% of the composition (paragraph 0122). Additionally Lorenz clearly disclose Compositions may contain from about 1 to about 80 wt % enzalutamide, depending on the dose of the drug and the effectiveness of the concentration-typically less than about 75 wt %. In some embodiments, dispersions comprise greater than 20 wt % and less than 75 wt % enzalutamide. In some embodiments, dispersions comprise greater than 25 wt % and less than 75 wt % enzalutamide. In some embodiments, dispersions comprise greater than 50 wt % and less than 70 wt % enzalutamide (paragraph 0031). In some embodiments, compositions provide in an aqueous use environment a enzalutamide concentration versus time Area Under The Curve (AUC.sub.90), for any period of at least 90 minutes between the time of introduction into the use environment and about 270 minutes following introduction to the use environment, that is at least 2-fold the AUC.sub.90 of a control composition comprising an equivalent quantity of undispersed crystalline enzalutamide. In some embodiments, the compositions provide in an aqueous use environment a concentration versus time AUC.sub.90, for any period of at least 90 minutes between the time of introduction into the use environment and about 270 minutes following introduction to the use environment, that is at least about 5-fold, in some embodiments at least about 10-fold, that of a control composition as described above. Such large enhancements in aqueous concentration versus time AUC.sub.90 values are surprising given the extremely low aqueous solubility and hydrophobicity of enzalutamide (paragraph 0039). In some embodiments, the enzalutamide/polymer dispersion, regardless of preparation method, may contain one or more lipophilic microphase-forming materials, comprising surfactants and lipidic mesophase-forming materials, or mixtures thereof. Examples of lipophilic microphase-forming materials are sulfonated hydrocarbons and their salts, such as dioctylsodiumsulfocuccinate and sodium lauryl sulfate; polyoxyethylene sorbitan fatty acid esters, such as polysorbate-80 (paragraph 70). One very useful class of excipients to sodium lauryl sulfate; polyoxyethylene sorbitan fatty acid esters, such as polysorbate-80 and polysorbate-20; etc. mixtures thereof (paragraph 122). High-shear mixing of the solid amorphous dispersion and a glidant can increase the uniformity of the mixed particles, such as producing an ordered mixture and/or an interactive mixture. As used herein, the term "glidant" means a substance that, when added to a powder, improves the flowability of the powder, such as by reducing inter-particle friction. Exemplary glidants include but are not limited to colloidal silicas, colloidal silicon dioxide, fumed silica, CAB-O-SIL.RTM. M-5P, AEROSIL.RTM., talc, starch, and magnesium aluminum silicates (paragraph 94). The glidant may be selected from, for example, light anhydrous silicic acid, titanium oxide, stearic acid, colloidal silica, colloidal 20 silicon dioxide, fumed silica, CAB-O-SIL.RTM.M-5P, AEROSIL.RTM., talc, starch, and magnesium aluminum silicates and the like (paragraph 120). These additives may be added alone in an appropriate amount, or as a combination of two or more thereof in appropriate amounts (paragraph 121).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize the solid adsorbate composition of Grahek et al. for ARN-509 delivery because Garhek et al. teach that with respect to the present invention, all APIs that are practically insoluble in water can be used while Joseph et al. teach a practically water insoluble drug ARN-509. The examiner provided Chen et al. as evidence proving that ARN-509 is a poorly water insoluble drug. Chen et al. teach that ARN-509 is a poorly water-soluble drug and belongs to BCS II (low solubility and high permeability). Higher solubility is beneficial to improve drug's in vivo absorption and bioavailability, thus improving drug efficacy. In addition, drug dose reduction without affecting efficacy is possible due to higher solubility, thereby reducing the drug's side effects and improving drug safety (paragraph 45). Garhek et al. teach with respect to the present invention, all APIs that are practically insoluble in water can be used. For instance, the API can be selected from the group consisting of proteins, peptides, nucleotides, anti-obesity drugs, nutraceuticals, corticosteroids, elastase inhibitors, anti-fungals, oncology therapies, anti-emetics, analgesics, cardiovascular agents, anti-inflammatory agents, anthelmintics, anti-arrhythmic agents, antibiotics, anticoagulants, antidepressants, antidiabetic agents, antiepileptics, antihistamines, antihypertensive agents, antimuscarinic agents, antimycobacterial agents, antineoplastic agents, antiretroviral drugs from the protease inhibitor class, immunosuppressants, antithyroid agents, antiviral agents, anxiolytics, sedatives, astringents, beta-adrenoreceptor blocking agents, blood products and substitutes, cardiac inotropic agents, contrast media, corticosteroids, cough suppressants, diagnostic agents, diagnostic imaging agents, diuretics, dopaminergics, haemostatics, immunological agents, lipid regulating agents, muscle relaxants, non-steroidal anti-inflammatory drugs (NSAIDs), parasympathomimetics, parathyroid calcitonin and bisphosphonates, prostaglandins, radio-pharmaceuticals, sex hormones, anti-allergic agents, stimulants and anorectics, sympathomimetics, thyroid agents, vasodilators, and xanthines. The meaning of the term "practically insoluble in water" is explained below (paragraph 0020). It must be recognized that ARN-509 is an anti-cancer agent which is also covered by the broader teachings of Garhek et al. One of ordinary skilled in the art would have been motivated to utilize the solid adsorbate formulation system to deliver ARN-509 because Garhek et al. clearly teach that , all APIs that are practically insoluble in water can be used in its solid adsorbate composition while Joseph et al. clearly teach that ARN-509 which poorly water soluble drug as evidenced by Chen et al. The amount of the ingredients are result effective parameters. They are optimizable parameters. In the case where the claimed ranges of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Garhek et al. and Joseph et al. because both references deal with solid pharmaceutical compositions containing poorly water soluble drugs to enhance bioavailability and aqueous solubility.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize Grahek et al. PEG-6000 as an excipient because Vasconcelos teach a pharmaceutical composition containing a solid dispersion of a poorly soluble active pharmaceutical ingredient, an amorphous carrier and a surfactant (see abstract). Vasconcelos teaches according to one aspect of the present invention, there is provided a solid oral dosage form of a poorly soluble active pharmaceutical ingredient (API), the oral sodium lauryl sulphate and polysorbates. Preferably the surfactant is a polysorbate, more preferably polysorbate 80. The surfactant polysorbate is also known by its commercial name Tween. Thus preferably the surfactant is Tween 80, or T80. Alternatively the surfactant is sodium lauryl sulphate (see page 5). APIs typically suited to the formulation of the invention are those classed in Biopharmaceutics Classification System (BCS) class II. A BCS class II (sometimes referred to as Case II) drug is characterized by being poorly soluble and having high permeability. A poorly soluble API is defined as an API that, in its highest dosage administrable to humans, is not soluble in 250 ml of water-based buffers with a pH between 1-7.5. A drug is considered to have high permeability when the extent of its absorption in humans is determined to be > 90% of an administered dose, based on mass-balance or in comparison to an intravenous reference dose (see pages 5-6). Preferably the amorphous carrier is a polyethylene glycol having a molecular mass from 3000 to 20 000 g/mol, even more preferably from 4000 to 10 000 g/mol. Most preferably PEG has a molecular mass of 6000 g/mol (see page 8). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It would have been prima facie obvious at the time the instant invention was filed to substitute the carrier agents such as polyethylene glycol 400 that are used by Grahek et al. with PEG-6000 because the carrier agents are functionally equivalent. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Garhek et al. and Vasconcelos because both references deal with solid pharmaceutical compositions containing poorly water soluble drugs to enhance bioavailability and aqueous solubility.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize Grahek et al. Tween-80 (polysorbate-80) and magnesium aluminosilicate as an excipients as an excipient because Lorenz et al. teach a formulations of enzalutamide and their use for treating hyperproliferative disorders (see abstract). Enzalutamide is used as an agent for treating castration-resistant prostate cancer. Enzalutamide is provided commercially as a soft capsule (brand name "XTANDI.RTM.") filled with a liquid comprising 40 mg of enzalutamide per one capsule and pharmaceutical excipients. The daily dosage is 160 mg, and a patient therefore needs to take four capsules daily. Among other things, a suitable single tablet of reasonable size comprising the prescribed amount of enzalutamide and having suitable and advantageous solubility and/or dissolution stability and absorption would be advantageous as a suitable alternative to soft capsules (paragraph 0005). In some embodiments, compositions provide in an aqueous use environment a enzalutamide concentration versus time Area Under The Curve (AUC.sub.90), for any period of at least 90 minutes between the time of introduction into the use environment and about 270 Such large enhancements in aqueous concentration versus time AUC.sub.90 values are surprising given the extremely low aqueous solubility and hydrophobicity of enzalutamide (paragraph 0039). A pharmaceutical composition comprising a solid dispersion containing enzalutamide and a polymer, wherein the polymer is 0.5 to 7 parts by weight, with respect to 1 part by weight of the enzalutamide (see claim 1). The pharmaceutical composition according to claim 1, wherein enzalutamide is an amorphous state (see claim 2). The surfactants may comprise up to 5% of the composition (paragraph 0122). Additionally Lorenz clearly disclose Compositions may contain from about 1 to about 80 wt % enzalutamide, depending on the dose of the drug and the effectiveness of the concentration-enhancing polymer. Enhancement of aqueous enzalutamide concentrations and relative bioavailability are typically best at low enzalutamide levels in the dispersion, typically less than about 75 wt %. In some embodiments, dispersions comprise greater than 20 wt % and less than 75 wt % enzalutamide. In some embodiments, dispersions comprise greater than 25 wt % and less than 75 wt % enzalutamide. In some embodiments, dispersions comprise greater than 50 wt % and less than 70 wt % enzalutamide (paragraph 0031). In some embodiments, compositions provide in an aqueous use environment a enzalutamide concentration versus time Area Under The Curve (AUC.sub.90), for any period of at least 90 sodium lauryl sulfate; polyoxyethylene sorbitan fatty acid esters, such as polysorbate-80 (paragraph 70). One very useful class of excipients to be added to the formulation after formation of the enzalutamide/polymer dispersion comprises surfactants and surface-active agents. Suitable surfactants and surface-active agents are sulfonated hydrocarbons and their salts, such as dioctylsodiumsulfocuccinate and sodium lauryl sulfate; polyoxyethylene sorbitan fatty acid esters, such as polysorbate-80 and polysorbate-20; etc. mixtures thereof (paragraph 122). High-shear mixing of the solid amorphous dispersion and a glidant can increase the uniformity of the mixed particles, such as producing an ordered mixture and/or an interactive mixture. As used herein, the term "glidant" means a substance that, when added to a powder, improves the flowability of the powder, such as by reducing inter-colloidal silicas, colloidal silicon dioxide, fumed silica, CAB-O-SIL.RTM. M-5P, AEROSIL.RTM., talc, starch, and magnesium aluminum silicates (paragraph 94). The glidant may be selected from, for example, light anhydrous silicic acid, titanium oxide, stearic acid, colloidal silica, colloidal 20 silicon dioxide, fumed silica, CAB-O-SIL.RTM.M-5P, AEROSIL.RTM., talc, starch, and magnesium aluminum silicates and the like (paragraph 120). These additives may be added alone in an appropriate amount, or as a combination of two or more thereof in appropriate amounts (paragraph 121). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It would have been prima facie obvious at the time the instant invention was filed to substitute the carrier agents such as the silicates and the polysorbates taught by Grahek et al. with Tween-80 (polysorbate-80) and magnesium aluminosilicate because the carrier agents are functionally equivalent. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Garhek et al. and Lorenz et al. because both references deal with solid pharmaceutical compositions containing poorly water soluble drugs to enhance bioavailability and aqueous solubility.
With regard to the limitation of instant claim 5 since the combination teachings of the prior art references meet the claimed structure, the composition of the prior art would necessarily exhibit the recited release profile. The release profile is an innate property of the composition. With regard to the limitation of claim 15 the recitation is an intended use.  If the prior art structure is capable of performing the intended use, then the combination teachings meet the claim.

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/TIGABU KASSA/Primary Examiner, Art Unit 1619